Title: From Benjamin Franklin to Deborah Franklin, 14 February 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb. 14. 1773
I wrote to you a few Days since by the Packet. In a Box directed to Mr. Bache I send a striped Cotton and Silk Gown for you, of a Manufacture now much the Mode here. There is another for Sally. People line them with some old Silk Gown, and they look very handsome. There goes also a Bedstead for Sally, sent on Capt. All’s telling Mrs. Stevenson that you wish’d it had been sent with the Bed. She sends also some little Things for Benny-boy.

Now having nothing very material to add, let us trifle a little. The fine large grey Squirrel you sent, who was a great Favourite in the Bishop’s Family, is dead. He had got out of his Cage, in the Country, and was rambling over a Common 3 Miles from home, when he met a Man with a Dog. The Dog pursuing him, he fled to the Man for Protection; running up to his Shoulder who shook him off, and set the Dog on him, thinking him to be, as he said afterwards, some Varment or other. So poor Mungo, as his Mistress call’d him, died. To amuse you a little, and nobody out of your own House, I enclose you the little Correspondence between her and me on the melancholy Occasion. Skugg, you must know is a common Name by which all Squirrels are called here, as all Cats are called Puss. Miss Georgiana is the Bishops youngest Daughter but one. There are five in all. Mungo was buried in the Garden, and the enclos’d Epitaph put upon his Monument. So much for Squirrels.
My poor Cousin Walker in Buckinghamshire is a Lacemaker. She was ambitious of presenting you and Sally with some Netting of her Work: But as I knew she could not afford it, I chose to pay her for it at her usual Price 3s. 6d. per Yard. It goes also in the Box. I name the Price, that if it does not suit you to wear it, you may know how to dispose of it.
I have desired Miss Haydock to repay you £8 6s. 0d. Sterling, which I have laid out for her here, on Account of her Silk. I think it is not the Colour she desired. I suppose her Relation Mrs. Forster, who took the Management of it, will give her the Reason. My Love to Sally and the dear Boy. I am ever, Your affectionate Husband
B Franklin
